          Case 1:19-cv-07076-PAE Document 51 Filed 08/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 REAN SMITH,

                                        Plaintiff,                       19 Civ. 7076 (PAE)
                        -v-
                                                                                ORDER
 CALYPSO CHARTER CRUISES INC., ET AL.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       In its review of the parties’ submissions on defendants’ motion for summary judgment,

the Court has noted – as the defense has observed – that plaintiff’s interrogatory responses have

not been properly verified. See Dkt. 39 at 1; Dkt. 46 at 3-4. If plaintiff wishes these to be

considered by the Court, a properly verified version of these responses must be filed on the

docket of this case by the close of business on Friday, August 20, 2021. For avoidance of doubt,

the Court does not authorize any modification to the content of plaintiff’s interrogatory

responses.




       SO ORDERED.


                                                              PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: August 17, 2021
       New York, New York
